Exhibit 10.3

 

Schedule of Omitted Documents

Strategic Storage Trust IV, Inc.

 

The following Joinder Agreements have not been filed as an exhibit pursuant to
Instruction 2 of Item 601 of Regulation S-K; these documents are substantially
identical in all material respects, except as noted below, to Exhibit 10.2 to
this Form 8-K:

 

 

1.

Joinder Agreement with SunTrust Bank in the amount of $25,000,000, dated August
9, 2019.

 

2.

Joinder Agreement with Fifth Third Bank in the amount of $25,000,000, dated
August 9, 2019.

 